DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kikuchi et al. (U.S. 9,863,691 B2) [691].
Regarding Claim 1, Reference [691] discloses a hinge bracket (251) configured to be attached to a body of an oven; a keeper plate (207) having a bracket side end portion pivotally mounted to the hinge bracket, a door side end portion, and a keeper guide slot (207b) having a door side slot end portion disposed at a location proximate to the door side end portion of the keeper plate, the keeper guide slot extending from the door side slot end portion to an opposite slot end portion disposed at a location between the bracket side end portion and the door side end portion of the keeper plate; and a keeper member (253) movably disposed in the keeper guide slot and fixedly attached to a lower part of the side-opening oven door, wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, an opening motion of the side-opening oven door stops.
Regarding Claim 2, Reference [691] discloses wherein the side-opening oven door is pivotally mounted on at least one hinge shaft (208).
Regarding Claim 3, Reference [691] discloses wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, the keeper plate contacts the at least one hinge shaft.  The Examiner notes that the claim requires only contacting, where 207 rotates about 208 and thereby meets the limitation of contacting.
Regarding Claim 4, Reference [691] discloses wherein the predetermined angle of the opening angle is 130° ± 5° (135°).
Regarding Claim 5, Reference [691] discloses wherein the keeper member is fixedly attached to a bottom portion of the side-opening oven door.
Regarding Claim 6, Reference [691] discloses wherein the keeper guide slot comprises an arcuate portion which extends from the door side slot end portion to a bearing closed door position which is adjacent to the opposite slot end portion.
Regarding Claim 7, Reference [691] and reasoning as applied in the rejection above discloses an oven body defining an oven cavity having an opening that is closable by the side- opening oven door, the side-opening oven door being pivotally mounted to the oven body on at least one hinge shaft; a door keeper for keeping an opening angle of the side-opening oven door within a predetermined angle, the door keeper comprising: a hinge bracket attached to the oven body proximate to the opening; a keeper plate having a bracket side end portion pivotally mounted to the hinge bracket, a door side end portion, and a keeper guide slot having a door side slot end portion disposed at a location proximate to the door side end portion of the keeper plate, the keeper guide slot extending from the door side slot end portion to an opposite slot end portion disposed at a location between the bracket side end portion and the door side end portion of the keeper plate; and a keeper member movably disposed in the keeper guide slot and fixedly attached to a lower part of the side-opening oven door, wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, the keeper plate contacts the at least one hinge shaft, and an opening motion of the side-opening oven door stops.  The Examiner notes that the claim requires only contacting, where 207 rotates about 208 and thereby meets the limitation of contacting.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kikuchi et al. (U.S. 9,863,691 B2 Figs. 17-25) [691b].
Regarding Claim 1, Reference [691b] discloses a hinge bracket (305) configured to be attached to a body of an oven; a keeper plate (307) having a bracket side end portion pivotally mounted to the hinge bracket, a door side end portion, and a keeper guide slot (307b) having a door side slot end portion disposed at a location proximate to the door side end portion of the keeper plate, the keeper guide slot extending from the door side slot end portion to an opposite slot end portion disposed at a location between the bracket side end portion and the door side end portion of the keeper plate; and a keeper member (353a) movably disposed in the keeper guide slot and fixedly attached to a lower part of the side-opening oven door, wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, an opening motion of the side-opening oven door stops.
Regarding Claim 2, Reference [691b] discloses wherein the side-opening oven door is pivotally mounted on at least one hinge shaft (308, V1).
Regarding Claim 3, Reference [691b] discloses wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, the keeper plate contacts the at least one hinge shaft (contacts V1).  
Regarding Claim 4, Reference [691b] discloses wherein the predetermined angle of the opening angle is 130° ± 5° (135°).
Regarding Claim 5, Reference [691b] discloses wherein the keeper member is fixedly attached to a bottom portion of the side-opening oven door.
Regarding Claim 6, Reference [691b] discloses wherein the keeper guide slot comprises an arcuate portion which extends from the door side slot end portion to a bearing closed door position which is adjacent to the opposite slot end portion.
Regarding Claim 7, Reference [691b] and reasoning as applied in the rejection above discloses an oven body defining an oven cavity having an opening that is closable by the side- opening oven door, the side-opening oven door being pivotally mounted to the oven body on at least one hinge shaft; a door keeper for keeping an opening angle of the side-opening oven door within a predetermined angle, the door keeper comprising: a hinge bracket attached to the oven body proximate to the opening; a keeper plate having a bracket side end portion pivotally mounted to the hinge bracket, a door side end portion, and a keeper guide slot having a door side slot end portion disposed at a location proximate to the door side end portion of the keeper plate, the keeper guide slot extending from the door side slot end portion to an opposite slot end portion disposed at a location between the bracket side end portion and the door side end portion of the keeper plate; and a keeper member movably disposed in the keeper guide slot and fixedly attached to a lower part of the side-opening oven door, wherein on condition that the door side slot end portion of the keeper guide slot engages the keeper member, the keeper plate contacts the at least one hinge shaft, and an opening motion of the side-opening oven door stops. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677